Case 2:20-cv-06298-RGK-E Document 42-4 Filed 10/05/20 Page 1 of 5 Page ID #:622




                    !
                    !
                EXHIBIT!2!
 !               !



 !                                                                          2!
     Case
     Case 2:20-cv-06298-RGK-E Document
          3:16-cv-02810-BEN-BGS        42-4
                                Document  49 Filed
                                              Filed10/05/20
                                                    08/10/18 Page 2 of 5 Page
                                                              PageID.1083     ID 1
                                                                           Page  #:623
                                                                                   of 4



 1    ROBERT TAULER (SBN 241964)
 2    TAULER SMITH LLP
      626 Wilshire Blvd., Suite 510
 3    Los Angeles, CA 90017
 4    Telephone: (310) 590-3927
      rtauler@taulersmith.com
 5
      Attorneys for Plaintiff Certified Nutraceuticals, Inc.
 6

 7

 8
                                 UNITED STATES DISTRICT COURT
 9
                           SOUTHERN DISTRICT OF CALIFORNIA
10

11     CERTIFIED NUTRACEUTICALS, INC., a                  CASE NO.: 3:16-cv-02810-BEN-BGS
12
       California Corporation,

13                  Plaintiff,                            RESPONSE TO ORDER TO SHOW
                                                          CAUSE WHY RULE 11
14            vs.                                         SANCTIONS SHOULD NOT BE
                                                          IMPOSED
15
       AVICENNA NUTRACEUTICAL, LLC, a
16     Georgia Limited Liability Company, and
       DOES 1-10, inclusive
17

18                  Defendants.                           Hon. Roger T. Benitez
19
                                                          NO ORAL ARGUMENT
20                                                        PURSUANT TO LOCAL RULE
21
                                                          7(d)(1)

22

23

24

25

26

27

28


                                             RESPONSE TO OSC
                                                   1
     Case
     Case 2:20-cv-06298-RGK-E Document
          3:16-cv-02810-BEN-BGS        42-4
                                Document  49 Filed
                                              Filed10/05/20
                                                    08/10/18 Page 3 of 5 Page
                                                              PageID.1084     ID 2
                                                                           Page  #:624
                                                                                   of 4



 1

 2
                           RESPONSE TO ORDER TO SHOW CAUSE
 3
             On July 30, 2018 the Court issued an order to show cause why joint and several
 4
      monetary sanctions should not be imposed against Plaintiff, Plaintiff’s CEO, Ahmad
 5
      Alkayali, and Plaintiff’s counsel, for misrepresenting the status of Plaintiff and/or
 6
      Ahmad Alkayali as an assignee of U.S. Patent No. 6,323,319 (the “‘319 Patent”) in
 7
      numerous filings, including declarations signed under penalty of perjury.
 8
     I.     LEGAL STANDARDS
 9
            By presenting to the court a pleading, written motion, or other paper--whether by
10
      signing, filing, submitting, or later advocating it--an attorney or unrepresented party
11
      certifies that to the best of the person's knowledge, information, and belief, formed after
12
      an inquiry reasonable under the circumstances:
13
            (1) it is not being presented for any improper purpose, such as to harass, cause
14
      unnecessary delay, or needlessly increase the cost of litigation;
15
            (2) the claims, defenses, and other legal contentions are warranted by existing law
16
      or by a nonfrivolous argument for extending, modifying, or reversing existing law or for
17
      establishing new law;
18
            (3) the factual contentions have evidentiary support or, if specifically so
19
      identified, will likely have evidentiary support after a reasonable opportunity for further
20
      investigation or discovery; and
21
            (4) the denials of factual contentions are warranted on the evidence or, if
22
      specifically so identified, are reasonably based on belief or a lack of information.
23
            Rule 11(b), Fed.R.Civ.P.
24
             “[T]he central purpose of Rule 11 is to deter baseless filings in District Court and
25
      thus . . . streamline the administration and procedure of the federal courts.” Cooter &
26
      Gell v. Hartmarx Corp., 496 U.S. 384, 393 (1990). “Our cases have established that
27
      sanctions [under Rule 11] must be imposed on the signer of a paper if either a) the paper
28


                                             RESPONSE TO OSC
                                                   2
     Case
     Case 2:20-cv-06298-RGK-E Document
          3:16-cv-02810-BEN-BGS        42-4
                                Document  49 Filed
                                              Filed10/05/20
                                                    08/10/18 Page 4 of 5 Page
                                                              PageID.1085     ID 3
                                                                           Page  #:625
                                                                                   of 4



 1
      is filed for an improper purpose, or b) the paper is ‘frivolous.’” Townsend v. Holman
 2
      Consulting Grp., 929 F. 2d 1358, 1362 (9th Cir. 1990)(en banc). “Either the improper
 3
      purpose or frivolousness ground is sufficient to sustain a sanction . . . .” Id. A
 4
      “frivolous” filing is one “that is both baseless and made without a reasonable and
 5
      competent inquiry.” Id. “The standard governing both inquiries is objective.” Id. “[T]he
 6
      subjective intent of the . . . movant to file a meritorious document is of no moment. The
 7
      standard is reasonableness. The ‘reasonable man’ against which conduct is tested is a
 8
      competent attorney admitted to practice before the district court.” G.C. and K.B.
 9
      Investments, Inc. v. Wilson, 326 F. 3d 1096, 1109 (9th Cir. 2003). Thus, “[t]he issue in
10
      determining whether to impose sanctions under Rule 11 is whether a reasonable
11
      attorney, having conducted an objectively reasonable inquiry into the facts and law,
12
      would have concluded that the offending paper was well-founded.” Truesdell v. So. Cal.
13
      Permanente Med. Grp., 209 F.R.D. 169, 174 (C.D. Cal. 2002)
14
      II.   ARGUMENT
15
            With respect to the assignment of the ‘319 Patent, Five Continent Enterprise, Inc.
16
      (“FCEI”) is listed as the assignee of the ‘319 Patent according to the USPTO (Alkayali
17
      Dec., Ex A). Mr. Alkayali was the sole owner of FCEI at the time the patent was
18
      assigned. (Alkayali Dec., ¶ 3).    Five Continent Enterprise, Inc. was dissolved in 2003.
19
      (Alkayali Dec., Ex. B). The ’319 Patent is a “continuation” of U.S. Patent No.
20
      6,025,327 (the ‘327 Patent”) and for this reason, Mr. Alkayali never marketed the ‘319
21
      Patent, but believed he was still the assignee after the dissolution of FCEI. (Alkayali
22
      Dec., ¶ 5).   Mr. Alkayali has continued to do business as Five Continent Enterprises
23
      until the present day and has maintained a federal tax id for FCEI since its inception.
24
      (Alkayali Dec., Ex. C & D).
25
            With respect to counsel’s investigation of the status of the ‘319 Patent, counsel
26
      has in its possession privileged documents that demonstrate due diligence before this
27
      matter was initiated and continuing throughout the proceedings that the facts provided to
28


                                             RESPONSE TO OSC
                                                    3
     Case
     Case 2:20-cv-06298-RGK-E Document
          3:16-cv-02810-BEN-BGS        42-4
                                Document  49 Filed
                                              Filed10/05/20
                                                    08/10/18 Page 5 of 5 Page
                                                              PageID.1086     ID 4
                                                                           Page  #:626
                                                                                   of 4



 1
      the Court were accurate, specifically as they pertain to the status of the ‘319 Patent.
 2
      (Tauler Dec., ¶ 2) Counsel offers to provide these communications to the Court for in
 3
      camera review, should the Court choose to investigate this matter further. Id.
 4
      III.   CONCLUSION
 5
             For the foregoing reasons, Plaintiff respectfully requests that the Court discharge
 6
      the Order to Show Cause.
 7

 8
      DATED: August 10, 2018                  TAULER SMITH LLP
 9

10

11
                                              By: /s/ Robert Tauler
12
                                              Robert Tauler
13                                            Attorneys for the Plaintiff Certified
                                              Nutraceuticals, LLC
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                             RESPONSE TO OSC
                                                   4
